Citation Nr: 9919536	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  95-02 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

What evaluation is warranted for the period from March 5, 
1993, for the residuals of a right inguinal hernia. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Associate Counsel


INTRODUCTION

The veteran had active service from August 1980 to August 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which granted service connection for 
the residuals of a right inguinal hernia and assigned an 
initial non-compensable rating for the condition, effective 
from March 5, 1993.

The veteran appealed to the Board seeking a higher rating.  
In May 1996, the Board affirmed the non-compensable rating 
assigned for his disability, and the veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In June 1997, while the case was pending at the Court, the 
veteran's representative and VA filed a joint motion (the 
Motion) requesting that the Court vacate the Board's May 1996 
decision and remand the case for further development of the 
evidence and readjudication.  Later that month, the Court 
granted the Motion, vacated the Board's May 1996 decision, 
and remanded the case to the Board for compliance with 
directives that were specified by the Court.  The Board 
remanded the case to the RO in March 1998.  The additional 
development and readjudication has been completed, and the 
case has now been returned to the Board.    


FINDING OF FACT

For the period from March 5, 1993, the veteran's residuals of 
a right inguinal hernia included complaints of occasional 
pain and swelling, with objective findings of a tender, well-
healed scar, without any recurrence of the hernia.



CONCLUSION OF LAW

A 10 percent disability evaluation for the period from March 
5, 1993, for the residuals of a right inguinal hernia is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§  4.1, 4.7, 4.114, 4.118, Codes 7338, 7804 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue currently before the Board concerns the appropriate 
rating to be assigned as the initial evaluation for the 
period from March 5, 1993, for the veteran's service-
connected residuals of a right inguinal hernia.  The Board is 
satisfied that all relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  
The veteran has undergone a recent VA examination to evaluate 
his condition and all relevant records of recent treatment 
identified by the appellant have been obtained.  In the 
Board's March 1998 remand, the RO was instructed to attempt 
to coordinate the veteran's examination so that he was 
assessed during a flare-up of his residuals.  The veteran was 
examined in July 1998.  As the veteran has not voiced any 
disagreement with the scheduling of his examination at that 
time, the Board finds that the RO has complied with the 
remand concerning the timing of the examination and the case 
is now ready for review.  Saylock v. Derwinski, 3 Vet. App. 
394, 395 (1992) (There is a presumption that officials "have 
properly fulfilled their official duties.").

Factual Background

The veteran's service medical records indicate that he was 
seen in August 1980 for a bulge and swelling on the surface 
of the inguinal/pubic area.  He was diagnosed as having a 
right inguinal hernia.  He underwent a right inguinal 
herniorrhaphy in late August 1980 and remained attached to 
the hospital until early October.  He did well 
postoperatively with no complications.  His service medical 
records show no further complaints or treatment after October 
1980 regarding the right hernia.  In July 1983, he waived a 
separation examination. 

VA treatment records note the veteran was seen on a number of 
occasions since 1993 for complaints of pain in the groin 
area.  Examinations noted a well-healed scar in the right 
groin, but there was never any finding of a recurrence of a 
hernia.  He was also seen for various other problems, 
including alcohol and drug abuse.  He was hospitalized in mid 
December 1988 to early January 1989 for treatment of cocaine 
abuse.  A May 1992 treatment note indicated that, when he 
sought admission to the Substance Abuse Treatment Unit 
(SATU), he was unemployed and was using crack cocaine and 
alcohol.  He was hospitalized in April 1994 for treatment of 
substance dependence.  Hospital records indicate that he had 
a long history of alcohol and crack cocaine abuse.  It was 
also reported that he had completed SATU in 1989 and had nine 
months of sobriety before he started using alcohol and crack 
cocaine again.  He was said to be currently employed, working 
as a cook, and it was noted that he had held four jobs in the 
previous five years.  A July 1996 treatment note indicated he 
was seeking detoxification and was using alcohol and crack 
cocaine (free base).  In June 1998, it was noted that he had 
last used cocaine two years before.  In November 1998, it was 
reported that he was having increased stress at work.         

The report of a special VA intestine examination in May 1994, 
noted the veteran complained of aching and discomfort in the 
right groin area that was made worse by lifting, bending, or 
stooping.  He also reported some slight swelling at times, 
usually after lifting.  Objective findings included a well-
healed right inguinal herniorrhaphy scar.  Slight tenderness 
to pressure about the area of the scar was noted, but no 
swelling in the right groin area was found.  No hernia was 
felt on examination.  The examiner indicated that the veteran 
had no abdominal disturbances, except for discomfort and 
aching in the right groin area, and occasional slight pain 
and blood with bowel movements.  Diagnoses included post-
operative right inguinal herniorrhaphy and external 
hemorrhoids.  

In October 1994, the veteran was treated at a private medical 
facility for complaint of swelling on the left side of his 
groin that had been off and on since the prior Sunday, with 
similar problem in the past.  His medical history was noted 
to include several cysts for many years with no relief or 
results.  On examination, the veteran was found to have a 
small dime size cyst on his upper inner thigh.  No hernia was 
noted.  

At a personal hearing in November 1994, the veteran testified 
that he experienced pain and swelling from his hernia 
condition.  The swelling would come and go and would last 
sometimes up to two to three days.  He said that the 
condition interfered with work and made it difficult for him 
to walk and lift things.  He was taking Motrin for his 
symptoms and last saw a doctor for the condition in October 
1994.  He reported that the scar from the herniorrhaphy was 
tender and the area of the scar was painful.  He described 
the pain as a soft pain that would last for an uncertain 
amount of time and said that the pain had caused him to wake 
up at night making sleep difficult.  He testified that the 
hernia condition had bothered him off and on for the past 
five or six years.  He had not been prescribed any type of 
supportive device, but had been given a lifting restriction 
in the past of no more than ten pounds.  

At a personal hearing in May 1995, the veteran testified that 
he had problems with his hernia condition off and on since 
service.  He reported he was never advised to wear any 
support devices such as a truss.  He had swelling and pain in 
his lower right abdomen and took Motrin and Tylenol.  The 
pain and swelling interfered with his social life and his 
ability to work because it hurt to walk, causing him to sit 
all day.  He testified that lifting caused pain and swelling 
in the lower abdomen, and that he experienced constant 
soreness at one point that lasted for two weeks.  He said he 
has been unemployed for two and a half years and that he was 
not working because of his hernia repair.  He asserted that 
his hernia condition had gotten worse in the past two to 
three years.  

On the report of a special VA digestive condition examination 
in July 1998, it was noted that the examiner had reviewed the 
veteran's claims file.  The veteran reported having pain off 
and on at the incision area of his hernia, and that he was 
able to palpate a little knot in the region.  He reported the 
pain usually stayed a day or so and then went away.  The 
veteran also reported that he had to go to the VA 
occasionally when he was having pain, and that this caused 
him to lose some time from work in the past year.  It was 
reported that the veteran was pretty vague about this, but he 
indicated that he had missed as much as a week and a half.  
He worked in a school cafeteria.  Physical examination did 
not reveal the presence of an inguinal hernia.  The examiner 
noted that the history the veteran gave did not suggest a 
recurrence.  It was further noted that, at the middle of the 
incision from the old hernia, which was well-healed, there 
was a slight aggregation of palpable tissue that appeared to 
be mildly sensitive.  The examiner stated that it was perhaps 
two to three millimeters in diameter, but that it was of no 
clinical significance and no functional significance.  The 
diagnosis was postoperative right inguinal hernia, with no 
complications and no objective evidence of any functional 
deficit, but that the patient complained of pain.

Analysis

The veteran is seeking a compensable rating for his residuals 
of a right inguinal hernia.  The veteran first filed a claim 
seeking service connection for the residuals of his 
herniorrhaphy in March 1993.  In a July 1994 rating decision, 
the veteran was awarded service connection for the residuals 
of a right inguinal hernia, and he was assigned a non-
compensable rating, effective from the date of his claim.  He 
initiated the current appeal disagreeing with this initial 
rating assigned for the disability and seeking a compensable 
rating.  While this appeal involves the initial rating 
assigned following a grant of service connection, the 
evidence from VA examination reports and treatment records 
shows that this disability has been stable since March 1993.  
Therefore, there is no basis for the assignment of staged 
ratings.

The veteran maintains that the residuals of his right 
inguinal hernia are more severe than reflected by his 
currently assigned non-compensable rating.  He reports that 
his condition has gotten progressively worse and has resulted 
in pain and swelling that limit his activities, including his 
ability to work.

VA determines disability evaluations through a schedule of 
ratings which is based on the average impairment of earning 
capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In order 
to qualify for a higher evaluation than he is currently 
assigned, the veteran must have a disability which more 
nearly approximates the criteria required for the next higher 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In the case of postoperative inguinal hernia repairs, VA 
rates any disability according to the functional limitations 
which result from the procedures.  The veteran's residuals of 
his right inguinal hernia have been evaluated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7338, which covers inguinal hernias.  
The rating schedule provides that postoperative inguinal 
hernias which are recurrent, but readily reducible and well 
supported by truss or belt, are to be rated as 10 percent 
disabling.  When inguinal hernias are not operated, but 
remedial, or when they are small, reducible, or without true 
hernia protrusion, they are to be assigned a zero percent 
rating.  38 C.F.R. § 4.114, Code 7338.  Under the schedule, 
scars may be rated under different diagnostic codes depending 
upon whether they are disfiguring and involve the head, face, 
or neck (Code 7800), poorly nourished with repeated 
ulceration (Code 7803), tender and painful (Code 7804), or 
result in limitation of motion of the part affected (Code 
7805).  38 C.F.R. § 4.118.  

Recent examinations and treatment records have shown that 
there has been no recurrence of the veteran's right inguinal 
hernia.  While he has complaints of occasional pain and 
swelling in the area, several physical examinations have not 
revealed the presence of an inguinal hernia.  In May 1994, 
however, the scar area was noted to be tender, and in 1998 he 
was noted to show a slight aggregation of palpable tissue in 
the middle portion of his incision scar that objectively 
appeared to be mildly sensitive.  Thus, the Board finds that 
a 10 percent rating is warranted under Diagnostic Code 7804, 
as the record supports a finding of a tender and painful 
scar.  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.7, 4.118, 
Code 7804.  The evidence, however, does not warrant a rating 
in excess of 10 percent as his disability does not involve a 
recurrent hernia.  38 C.F.R. § 4.114, Code 7338.  

Also, the Board finds that in this case the disability 
picture is not so exceptional or unusual so as to warrant an 
evaluation on an extraschedular basis.  While the veteran 
testified in May 1995 that the residuals of his hernia had 
prevented him from working for the previous two and a half 
years, the Board does not find his testimony credible in 
light of the overall evidence of record.  An April 1994 
hospital discharge summary noted the veteran was working as a 
cook.  This was approximately one year before he testified 
that he had been unemployed for "two and a half years due to 
his hernia problems."  

Additionally, the medical treatment records do not support 
the veteran's reported complaints of pain and limitation 
attributed to his herniorrhaphy beyond that contemplated by 
the assigned 10 percent rating.  Indeed, the VA examiner 
stated in July 1998, that the residuals of the right inguinal 
hernia resulted in no objective functional deficit, and in 
November 1998, the appellant was noted to be working.  

Therefore, after considering the entire record, the Board 
finds that it has not been shown that the veteran's residuals 
of his right inguinal hernia have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization justifying consideration on an 
extraschedular basis.  38 C.F.R. § 3.321(b)(1) (1998).  

In reaching these decisions, the Board has considered the 
complete medical history of the disability in question as 
well as the current manifestations and the effect the 
disability may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2.  Further, the Board has carefully 
reviewed the evidence of record; however, the Board does not 
find the evidence so evenly balanced that there is doubt on 
any material issue.  38 U.S.C.A. § 5107.



ORDER

Entitlement to a 10 percent disability evaluation for the 
period from March 5, 1993, for right inguinal hernia 
residuals is granted, subject to the law and regulations 
governing the payment of monetary benefits.



		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals



 

